Case 2:17-cr-00037-FB-PMW Document 559-38 Filed 04/24/19 Page 1 of 8




                     Exhibit 38
     Case 2:17-cr-00037-FB-PMW Document 559-38 Filed 04/24/19 Page 2 of 8


 1

 2                      IN THE UNITED STATES DISTRICT COURT

 3                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 4

 5
         UNITED STATES OF AMERICA          )
 6                                         )
                     Plaintiff,            )
 7                                         )
               vs.                         )
 8                                         )
         CLAUD R. KOERBER, also            )   Case No:   2:17-CR-37
 9       known as Rick Koerber,            )
                                           )
10                Defendant,               )
         __________________________        )
11                                         )

12

13

14

15

16

17
                       BEFORE THE HONORABLE ROBERT J. SHELBY
18
                                  SEPTEMBER 7, 2017
19
                                       JURY TRIAL
20                                  PAGES 1868-2063

21

22

23

24                                  Reported by:
                            KELLY BROWN HICKEN, RPR, RMR
25                                 801-521-7238


                                                                            1868
                Case 2:17-cr-00037-FB-PMW Document 559-38 Filed 04/24/19 Page 3 of 8


            1      individuals.

            2              Q.   Including Mr. Koerber?

            3              A.   Sure.

            4              Q.   And what did that mean to you?

11:15:29    5                   MR. MUMFORD:    Can we get a little more foundation

            6      on that?

            7                   THE COURT:   Overruled.

            8              Q.   BY MR. WALZ:    What did that mean to you,

            9      Mr. Anderson?

11:15:37   10              A.   That meant that if I created an entity that was

           11      going to be a bank that just like a bank would work, there

           12      would be depositors, there would be loans made, there would be

           13      interest earned.     That's essentially what it meant.

           14              Q.   And was Mountain Peaks what you considered to be

11:16:03   15      like a bank, then?

           16              A.   No.

           17              Q.   Okay.   Do you know whether Mr. Koerber knew that

           18      you were getting money from friends and family that Mountain

           19      Peaks put into Founders Capital?

11:16:22   20              A.   I don't recall if he did or not.

           21              Q.   Do you know Paul Bouchard?

           22              A.   Yes.

           23              Q.   Who was Paul Bouchard?

           24              A.   Who was Paul Bouchard to me?      I don't know what you

11:16:51   25      mean.


                                                                                       1959
                Case 2:17-cr-00037-FB-PMW Document 559-38 Filed 04/24/19 Page 4 of 8


            1               Q.   Was Paul Bouchard -- do you know where Paul

            2      Bouchard officed?      Let's start there.

            3               A.   Yes.

            4               Q.   Where?

11:16:59    5               A.   He had an office in the building at 85 East Bay in

            6      Provo.

            7               Q.   And was he running a business out of this office?

            8               A.   I believe so, yes.

            9               Q.   Do you know what the business was?

11:17:10   10               A.   I never dealt with him, but I think it had

           11      something to do with loans.      Mortgages.

           12               Q.   And did you ever have a conversation with

           13      Mr. Koerber about Mr. Bouchard putting money into Founders

           14      Capital?

11:17:34   15               A.   I don't think I had a conversation specifically

           16      about him putting money into Founders Capital.

           17               Q.   Did you have a conversation with Mr. Koerber where

           18      that subject came up or you talked about it?

           19               A.   I think we had a conversation when Paul Bouchard

11:17:55   20      was -- I'm not sure what stage it was at, but where he had got

           21      into some difficulties with regard to the way that he was

           22      transacting business.

           23               Q.   And did you talk to Mr. Koerber about that?

           24               A.   Briefly.

11:18:14   25               Q.   Do you recall when that was?


                                                                                       1960
                Case 2:17-cr-00037-FB-PMW Document 559-38 Filed 04/24/19 Page 5 of 8


            1              A.   I don't.

            2              Q.   Do you recall where that conversation was?

            3              A.   It was in FranklinSquires offices.

            4              Q.   And what was said and by whom?

11:18:27    5              A.   I think at that time we were talking about Paul

            6      Bouchard had been offering a finder's fee of some sort for

            7      people to bring in clients to him.

            8              Q.   Bring in clients to what?

            9              A.   Bring in clients to Paul Bouchard.

11:18:49   10              Q.   All right.   And what did Mr. Koerber say about

           11      that?

           12              A.   He said it was, I can't remember his exact words,

           13      but the gist of the conversation was that it was a stupid

           14      practice.

11:18:59   15              Q.   Did he say anything else regarding Mr. Bouchard

           16      bringing in money and getting a finder's fee?

           17              A.   I don't recollect specifically.       I think there was

           18      some conversation about the money that Paul brought in was

           19      helpful.

11:19:21   20              Q.   Helpful to whom?

           21              A.   To the organization.

           22              Q.   Did he say anything about mentioning -- did he

           23      mention Founders Capital specifically in this conversation?

           24              A.   I can't remember.

11:20:26   25                   MR. WALZ:    May I approach, Your Honor?


                                                                                       1961
                Case 2:17-cr-00037-FB-PMW Document 559-38 Filed 04/24/19 Page 6 of 8


            1                  THE COURT:    Yes.

            2             Q.   BY MR. WALZ:     Mr. Anderson, I'm handing you what

            3      purports to be an interview you had with a number of people

            4      from the United States in the presence of your lawyer on

11:20:41    5      April 9th, 2009.    Would you take a look at Paragraph 9 and

            6      just read it to yourself, please.       And let me know when you're

            7      done reading it, please.

            8                  (Time lapse.)

            9             Q.   BY MR. WALZ:     Have you finished reading that?

11:21:37   10             A.   Yes.

           11             Q.   And let the record reflect that I'm taking that

           12      document back from you.

           13                  Does that refresh your recollection as to whether

           14      anything was mentioned about Founders Capital during the

11:21:48   15      conversation we've been talking about with you and Mr. Koerber

           16      about Mr. Bouchard?

           17             A.   Yes.

           18             Q.   And what is your recollection?

           19             A.   That there was a conversation about Paul Bouchard

11:22:02   20      and others getting money in various ways in their businesses

           21      and loaning that to Founders Capital.

           22             Q.   But you recall Mr. Koerber saying Mr. Paul Bouchard

           23      was an idiot for doing it the way he did?

           24             A.   Yeah.    I can't remember if he said specifically

11:22:27   25      idiot, but that's what it says so I have to go with it, I


                                                                                       1962
                Case 2:17-cr-00037-FB-PMW Document 559-38 Filed 04/24/19 Page 7 of 8


            1      guess.

            2               Q.   And did Mr. Koerber say anything about whether it

            3      was beneficial for Founders Capital to receive the money from

            4      Mr. Bouchard?

11:22:38    5               A.   Like I said before, I think he said it was good.

            6      It was needed.

            7               Q.   All right.

            8               A.   Or helpful.

            9               Q.   Thank you.

11:22:46   10                    If I may have just a moment?

           11                    (Time lapse.)

           12               Q.   BY MR. WALZ:    The money that New Castle got from

           13      Founders Capital, what terms was that under?

           14               A.   I don't know that there was ever terms discussed.

11:24:01   15               Q.   Was it -- did you as head of New Castle consider it

           16      to be a loan?

           17               A.   I don't know that we ever really had any discussion

           18      about what that money was or how it came or what the terms of

           19      it were.

11:24:23   20               Q.   May we show the witness Exhibit 61, please, not

           21      introduced?

           22                    And this is a several-page document.      If it would

           23      be more convenient for you, Mr. Anderson, there's a binder

           24      behind you that would have Exhibit 61 in it in paper form or

11:24:50   25      you can look at it on the screen.       We'll just page through it


                                                                                       1963
     Case 2:17-cr-00037-FB-PMW Document 559-38 Filed 04/24/19 Page 8 of 8


 1      STATE OF UTAH           )

 2                              ) ss.

 3      COUNTY OF SALT LAKE     )

 4                  I, KELLY BROWN HICKEN, do hereby certify that I am

 5      a certified court reporter for the State of Utah;

 6                  That as such reporter, I attended the hearing of

 7      the foregoing matter on September 7, 2017, and thereat

 8      reported in Stenotype all of the testimony and proceedings

 9      had, and caused said notes to be transcribed into typewriting;

10      and the foregoing pages number from 1868 through 2063

11      constitute a full, true and correct report of the same.

12                  That I am not of kin to any of the parties and have

13      no interest in the outcome of the matter;

14                  And hereby set my hand and seal, this ____ day of

15      _________ 2007.

16

17

18

19

20                             ______________________________________
                                     KELLY BROWN HICKEN, CSR, RPR, RMR
21

22

23

24

25


                                                                            2064
